   Case 5:20-cv-01979-PA-SHK Document 10 Filed 09/29/20 Page 1 of 2 Page ID #:103

                                   UNITED STATES DISTRICT COURT                                JS-6
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-1979 PA (SHKx)                                          Date    September 29, 2020
 Title            Christina Capper v. G4S Secure Solutions USA, Inc.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant G4S Secure Solutions USA,
Inc. (“Defendant”). (Dkt. 1 (“Removal”).) The Notice of Removal alleges the Court possesses diversity
jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. at ¶12.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley
Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside
with the intent to remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d
853, 857 (9th Cir. 2001).

         The Notice of Removal states in relevant part: “Plaintiff alleges that she is an individual residing
in the state of California. (Ex. A, Complaint, ¶ 2.) Therefore, based on Plaintiff’s Complaint, G4S in
good faith believes that Plaintiff is and was a citizen of the state of California when this action was filed
in state court, at the time of removal, and at all other relevant times, and is therefore a citizen of
California within the meaning of 28 U.S.C. § 1332(c)(1).” (Removal ¶15.) But Paragraph 2 of
Plaintiff’s complaint only alleges that Plaintiff “was a resident of the County of Riverside, State of
California.” (Id. at Ex. A at ¶2.) Residence is not necessarily the same as domicile. Kanter, 265 F.3d at
857 (“A person residing in a given state is not necessarily domiciled there, and thus is not necessarily a
citizen of that state.”). “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Id. Without more,
Defendant has not adequately alleged Plaintiff’s citizenship.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 5:20-cv-01979-PA-SHK Document 10 Filed 09/29/20 Page 2 of 2 Page ID #:104

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1979 PA (SHKx)                                        Date    September 29, 2020
 Title          Christina Capper v. G4S Secure Solutions USA, Inc.


        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Riverside, Case No. RIC2002220, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 2
